DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species III, claims 1-13, in the reply filed on October 17, 2022, is acknowledged.  The traversal is on the ground(s) that the election/restriction requirement 1) fails to show or allege the existence of species that are independent and distinct, 2) is not supported by a showing or allegation of serious burden, and 3) is not supported by a showing of different classes/subclasses applicable to different species.  This is not found persuasive because regarding the term "independent and distinct" as used in 35 USC 121, MPEP section 802.01 clearly indicates that restriction between distinct inventions may be proper even if they are dependent (or related), and, regarding the search burden, as indicated in the restriction requirement mailed to applicant on September 6, 2022, serious search burden of both distinct, yet dependent, inventions was established due to the different search strategies and different search queries that would be required; the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 17, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "light-altering particles" (claim 6) and "binder" (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-13 are objected to because of the following informalities: 1) a comma should be inserted after package (claim 1, line 1) and the phrase "a higher … than" should read "a … is higher than" (claim 10).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "the underfill material comprises a material with a higher durometer value on a Shore D hardness scale than the encapsulant material", as recited in claim 10, is unclear as to a material of the underfill material with a durometer value on a Shore D hardness scale is higher than what of the encapsulant material applicant refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (2014/0061704).
As for claim 1, Yamada et al. show in Figs. 6, 21 and related text a light emitting diode (LED) package 44 comprising: 
an LED chip 9 mounted to a lead frame 11a/11b ([0141], lines 3-5); 
a underfill material 23 arranged between the LED chip and the lead frame; and 
an encapsulant material 33 arranged on the LED chip and the underfill material.

As for claim 2, Yamada et al. show a first contact 6a of the LED chip is electrically and mechanically coupled with a first lead frame portion 11a, and a second contact 6b of the LED chip is electrically and mechanically coupled with a second lead frame portion 11b (Fig. 21).

As for claim 3, Yamada et al. show the underfill material is arranged between the first lead frame portion and the second lead frame portion ([0141], lines 5-7).

As for claim 4, Yamada et al. show the underfill material is arranged between the first contact of the LED chip and the second contact of the LED chip (Fig. 21).

As for claim 5, Yamada et al. show the underfill material is arranged between lateral edges of the LED chip and the lead frame (Fig. 21).

As for claim 6, Yamada et al. show the underfill material comprises light-altering particles 21 (Fig. 6; [0150]; [0155]).

As for claim 7, Yamada et al. show the light-altering particles comprise titanium dioxide (TiO2) particles 21 that are suspended in a binder 22 ([0150]; [0155]).

As for claim 8, Yamada et al. show the binder comprises silicone ([0153]).

As for claim 9, Yamada et al. show the underfill material comprises epoxy ([0153]).

As for claim 11, Yamada et al. show the underfill material comprises a material with a durometer value on a Shore D hardness scale of at least 40 ([0159]).

As for claim 12, Yamada et al. show the durometer value is in a range from 40 to 100 ([0159]).

As for claim 13, Yamada et al. show an insulating material 12 on the lead frame, wherein the insulating material forms sidewalls of a cup in which the LED chip is arranged, and wherein the underfill material is arranged between the sidewalls of the cup (Fig. 21). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (2014/0061704) in view of Puschner et al. (2006/0049532).
Yamada et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the underfill material comprises a material with a higher durometer value on a Shore D hardness scale than the encapsulant material.
Puschner et al. teach in Fig. 1 and related text the underfill material 3 comprises a material with a higher durometer value on a Shore D hardness scale than the encapsulant material 6 ([0019], [0022], [0033] and [0040]).
Yamada et al. and Puschner et al. are analogous art because they are directed to a semiconductor package and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamada et al. with the specified feature(s) of Puschner et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the underfill material comprising a material with a higher durometer value on a Shore D hardness scale than the encapsulant material., as taught by Puschner et al., in Yamada et al.'s device, in order to provide a better flexibility, prevent the device from cracking and improve the performance of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811